NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM RAMIREZ; STACEY L.                      No. 20-16786
RAMIREZ,
                                                D.C. No. 2:18-cv-00632-KJM-CKD
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

COUNTY OF EL DORADO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      William and Stacey L. Ramirez appeal pro se from the district court’s

summary judgment in their 42 U.S.C. §§ 1983, 1985, and 1986 action alleging

various claims in connection with their eviction. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ request for oral
argument, set forth in the opening brief, is denied.
U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman

doctrine and summary judgment. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.

2003). We affirm.

      To the extent appellants’ claims are based on the premise that the state court

erred or that they were unlawfully evicted, the district court properly dismissed the

claims as barred by the Rooker-Feldman doctrine. See Noel, 341 F.3d at 1155-58

(Rooker-Feldman doctrine bars de facto appeal of a state court judgment or claims

“inextricably intertwined” with that judgment).

      The district court properly granted summary judgment for defendants

Gerhart and Elledge on the basis of qualified immunity because it would not have

been clear to every reasonable officer at the time that referencing their guns while

ordering an individual to open the door during an eviction and making a comment

about not “being nice” violated the constitution under the circumstances. See

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (discussing qualified

immunity and explaining that a “clearly established right is one that is sufficiently

clear that every reasonable official would have understood that what he is doing

violates that right” and “existing precedent must have placed the statutory or

constitutional question beyond debate” (citations and internal quotation marks

omitted)). Appellants have not provided a case where an officer acting under

similar circumstances as those here was held to have violated the Fourth


                                          2                                      20-16786
Amendment, and they have not established that this is a “rare ‘obvious case’”

where the defendants’ conduct was clearly unlawful. District of Columbia v.

Wesby, 138 S. Ct. 577, 590 (2018) (citation omitted).

      The district court properly granted summary judgment for defendants

Seligsohn and Harwood because appellants failed to raise a genuine dispute of

material fact as to whether these defendants had a duty under the Fourteenth

Amendment to take action against appellants’ former landlord. See Patel v. Kent

Sch. Dist., 648 F.3d 965, 971-72 (9th Cir. 2011) (explaining the “special-

relationship” and “state-created danger” exceptions to the general rule that a state

actor is not liable for an omission or failure to protect).

      The district court properly granted summary judgment for defendants

Brzezinski, Shaw, and Petri because appellants failed to raise a triable dispute as to

whether these defendants violated their constitutional rights in connection with the

seizure of appellants’ pets. See Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

2002) (holding that liability under § 1983 requires a showing of personal

participation in the alleged rights deprivation); see also Brower v. County of Inyo,

489 U.S. 593, 599 (1989) (explaining that to state a Fourth Amendment claim,

plaintiffs must show that a seizure was “unreasonable”); Tutor-Saliba Corp. v. City

of Hailey, 452 F.3d 1055, 1061 (9th Cir. 2006) (stating that a Fourteenth

Amendment due process claim requires a plaintiff to show a “denial of adequate


                                            3                                  20-16786
procedural protections”).

      The district court properly granted summary judgment for the municipal

entity defendants because appellants failed to raise a triable dispute as to whether

their alleged constitutional deprivations were the result of an official policy, a

long-standing practice or custom, or a decision of a final policymaker. See Castro

v. County of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc)

(discussing requirements to establish liability under Monell v. Department of

Social Services, 436 U.S. 658 (1978)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           4                                      20-16786